DETAILED ACTION  Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 and 31-40 are canceled.  Claims 23 is amended.  Claims 21-30 and 41-59 are pending.  All pending claims are examined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Per Applicant’s Attorney claim 23 is amended to clearly reflect dependency on the Independent claims.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
21. (Currently Amended) A system comprising:
a hub entity computer platform for conducting new issue securities offerings, said hub entity computer platform comprising [[:]] at least one processor; a plurality of portal si and [[a]] memory, the memory for tangibly storing thereon computer-readable instructions configured to be executed by the at least one processor; and [[,]]
a communication network in operative communication with the hub entity computer platform; wherein the computer-readable instructions are configured for: 

receiving, at the hub entity computer platform, one or more orders from an electronic order routing system associated with the at least one broker dealer;
attaching, by the hub entity computer platform, automatically upon receipt of the one or more orders by the hub entity computer platform, timestamps and identifier information to each of a plurality of orders received at the hub entity from an electronic order routing system associated with the at least one broker dealer, wherein the identifier information includes origination data;
generating an order book data that is stored in the memory on-computer readable-media associated-with the hub-entity, wherein the hub entity generates and updates the order book data based on the inputs received in real time inputs received from at least one broker-dealer and one-or more lead agents;
providing a broker-dealer portal, in the plurality of portals, to one or more subscribing broker-dealers during a marketing period as well as a closing period associated with a new issue security offering, the broker-dealer portal comprising a table of orders submitted into the order book data by one or more [[a]] broker-dealers on behalf of investors, wherein, for each order in the table, the table further comprising data fields of a limit price, a number of shares, account information and a timestamp generated for each order by the hub entity, wherein the broker-dealer portal is configured to receive inputs to enter new orders for the new issue security offering, and update or cancel an order in the table from the one or more broker-dealers during the marketing period, and 

providing, during the marketing period and the closing period, a lead agent portal, in the plurality of portals, to a management system lead agent associated with the at least one lead agent new issue security offering, wherein the lead agent portal comprises at least one first graphical user interface including:
an order depth table that is automatically updated in real time and posted to the lead agent portal by the hub entity, when orders of the new issue security offerings are entered into the order book data; for each order, the order depth table comprising data fields of: a limit price, a cumulative number of shares, a percentile of filling, an amount of capitalization, and a number of holders; the order depth table sorted and ranked based on a value of the limit price to enable the lead agent to traverse the order book data, presented in the order depth table, to identify a limit price as a clearing price; the lead agent portal further comprises an order depth graph enabling the lead agent to determine an offering price based on a market value and a level of demand indicated by a number of total holders, and wherein the lead agent portal provides price sensitivity information indicating investors’ demand for the new issue security offering at specific price levels;
providing an informational portal, in the plurality of portals, to the general public for publishing real-time offering information regarding the new issue security offering during the marketing period, the real-time offering information comprising: shares associated with orders entered into an the order book data, and clearing said indicative clearing price, a current number of entered orders per respective offering prices, a current number of holders of orders with a price at or higher than the indicative clearing price entered into the order book data, a current number of holders of orders per respective offering prices, a current amount of market value at the indicative clearing price, and an amount of time remaining in the marketing period;
accepting, from the one or more broker-dealers via the broker-dealer portal, orders for the new issue security offering, the orders submitted on behalf of one or more prospective investors into the order book data;
responsive to each of the orders accepted from the one or more broker-dealers, generating the order book data in real-time and simultaneously publishing results of said generating, at the broker-dealer portal, the lead agent portal wherein said generating includes determining whether received orders are executable orders for entering into the order book data; and updating the current 
and continually updating the current indicative clearing price, response to new orders accepted from the one or more broker-dealers and displaying the updated current indicative clearing price in real-time along with a quantity of shares associated with the updated current indicative clearing price at the broker-dealer portal, the lead agent portal and the informational portal, until the marketing period concludes;
wherein said publishing, based said on real-time updating of the order book data, of the current indicative clearing price and the current market value reflect a current market price and a current market demand, to thereby display in real-time transparent demand discovery information and clearing price information to the public via the informational portal;
wherein the hub entity is configured to assemble the orders directly from the broker-dealers, perform price discovery, perform demand discovery, determine that one or more of the orders are disruptive or unreliable, and exclude the one or more of the orders determined to be disruptive or unreliable;
determining, after termination of the marketing period and in the closing period, at least one of: a clearing price, an offering size for the new issue security offering based on bidding data of the order book data, and analysis of the orders at respective offering prices;
establishing an offering price, either by setting the offering price based on the clearing price via an algorithm or by receiving the offering price from the lead agent;
disseminating the offering price in real time and automatically upon establishment of the offering price, through said broker-dealer portal to the one or more broker-dealers and through the informational portal to the investors and the general public;
generating, by the hub entity, allocation information for said new issue securities for each accepted order, upon acceptance thereof, and calculating the allocation information, upon the acceptance and on a per-order basis, based on at least one of: an order price, an order entry time, an order size, an order size relative to a total quantity of all accepted orders, and an order holder;
generating a final listing of securities allocation information based on the allocation information; and  transmitting said final listing of securities allocation information to said at least one lead agent for settlement.”
22.    (Previously Presented) The system of claim 21, wherein said plurality of portals connect said processor with an order routing and management system of each of said plurality of broker-dealers.
23.    (Currently Amended) The system of claim 21, wherein said plurality of portals connect said processor with at least one existing order routing and management system of each of said plurality of broker-dealers.
24.    (Previously Presented) The system offerings of claim 21, wherein said hub entity also operates as one of said at least one lead agents.

Allowable Subject Matter
Claims 21-30 and 41-59 are pending. 
Claims 21-30 and 41-59 are allowed
The following is examiner’s statement of reasons for allowance: 
Regarding independent claims 21, 41, 52 and 54, the cited references taken either individually or in combination with other prior art of record fails to teach the invention as claimed;
The closest prior art of Mintz, USP Pub. No. 20080243709 do not disclose taken either individually or in combination with other prior art of record fails to teach or render obvious:
21. (Currently Amended) A system comprising:
a hub entity computer platform for conducting new issue securities offerings, said hub entity computer platform comprising [[:]] at least one processor; a plurality of portal si and [[a]] memory, the memory fer tangibly storing thereon computer-readable instructions configured to be executed by the at least one processor; and [[,]]
a communication network in operative communication with the hub entity
computer platform; wherein the computer-readable instructions are configured for: 
generating a hub entity and a plurality of portals including a first portal provided to at least one order routing and management system associated with at least one broker-dealer and a second portal provided to one or more processors associated with at least one lead agent;
receiving, at the hub entity computer platform, one or more orders from an electronic order routing system associated with the at least one broker dealer;
attaching, by the hub entity computer platform, automatically upon receipt of the one or more orders by the hub entity computer platform, timestamps and identifier information to each of a plurality of orders received at the hub entity from an electronic order routing system associated with the at least one broker dealer, wherein the identifier information includes origination data;

providing a broker-dealer portal, in the plurality of portals, to one or more subscribing broker-dealers during a marketing period as well as a closing period associated with a new issue security offering, the broker-dealer portal comprising a table of orders submitted into the order book data by one or more [[a]] broker-dealers on behalf of investors, wherein, for each order in the table, the table further comprising data fields of a limit price, a number of shares, account information and a timestamp generated for each order by the hub entity, wherein the broker-dealer portal is configured to receive inputs to enter new orders for the new issue security offering, and update or cancel an order in the table from the one or more broker-dealers during the marketing period, and wherein the one or more broker-dealers subscribe, via the hub entity, to engage in brokering the new issue securities offerings;
providing, during the marketing period and the closing period, a lead agent portal, in the plurality of portals, to a management system lead agent associated with the at least one lead agent new issue security offering, wherein the lead agent portal comprises at least one first graphical user interface including:
an order depth table that is automatically updated in real time and posted to the lead agent portal by the hub entity, when orders of the new issue security offerings are entered into the order book data; for each order, the order depth table comprising data fields of: a limit price, a cumulative number of shares, a percentile of filling, an amount of capitalization, and a number of holders; the order depth table sorted and ranked based on a value of the limit price to enable the 
providing an informational portal, in the plurality of portals, to the general public for publishing real-time offering information regarding the new issue security offering during the marketing period, the real-time offering information comprising: shares associated with orders entered into an the order book data, and clearing said indicative clearing price, a current number of entered orders per respective offering prices, a current number of with a price at or higher than the indicative clearing price entered into the order book data, a current number of holders of orders per respective offering prices, a current amount of market value at the indicative clearing price, and an amount of time remaining in the marketing period;
accepting, from the one or more broker-dealers via the broker-dealer portal, orders for the new issue security offering, the orders submitted on behalf of one or more prospective investors into the order book data;
responsive to each of the orders accepted from the one or more broker-dealers, generating the order book data in real-time and simultaneously publishing results of said generating, at the broker-dealer portal, the lead agent portal wherein said generating includes determining whether received orders are executable orders for entering into the order book data; and updating the current 
and continually updating the current indicative clearing price, response to new orders accepted from the one or more broker-dealers and displaying the updated current indicative clearing price in real-time along with a quantity of shares associated with the updated current indicative clearing price at the broker-dealer portal, the lead agent portal and the informational portal, until the marketing period concludes;
wherein said publishing, based said on real-time updating of the order book data, of the current indicative clearing price and the current market value reflect a current market price and a current market demand, to thereby display in real-time transparent demand discovery information and clearing price information to the public via the informational portal;
wherein the hub entity is configured to assemble the orders directly from the broker-dealers, perform price discovery, perform demand discovery, determine that one or more of the orders are disruptive or unreliable, and exclude the one or more of the orders determined to be disruptive or unreliable;
determining, after termination of the marketing period and in the closing period, at least one of: a clearing price, an offering size for the new issue security offering based on bidding data of the order book data, and analysis of the orders at respective offering prices;
establishing an offering price, either by setting the offering price based on the clearing price via an algorithm or by receiving the offering price from the lead agent;
disseminating the offering price in real time and automatically upon establishment of the offering price, through said broker-dealer portal to the one or more broker-dealers and through the informational portal to the investors and the general public;

generating a final listing of securities allocation information based on the allocation information; and  
transmitting said final listing of securities allocation information to said at least one lead agent for settlement.”
22.    (Previously Presented) The system of claim 21, wherein said plurality of portals connect said processor with an order routing and management system of each of said plurality of broker-dealers.
23.    (Currently Amended) The system of claim 21, wherein said plurality of portals connect said processor with at least one existing order routing and management system of each of said plurality of broker-dealers.
24.    (Previously Presented) The system offerings of claim 21, wherein said hub entity also operates as one of said at least one lead agents.

6. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696